22 F.3d 898
146 L.R.R.M. (BNA) 2189
FEDERAL LABOR RELATIONS AUTHORITY, Petitioner,v.U.S. DEPARTMENT OF the NAVY, NAVY RESALE & SERVICES SUPPORTOFFICE, FIELD SUPPORT OFFICE, AUBURN, WASHINGTON,Respondent.U.S. DEPARTMENT OF the NAVY, NAVY RESALE & SERVICES SUPPORTOFFICE, FIELD SUPPORT OFFICE, AUBURN, WASHINGTON, Petitioner,v.FEDERAL LABOR RELATIONS AUTHORITY, Respondent.FEDERAL LABOR RELATIONS AUTHORITY, Petitioner,v.DEPARTMENT OF the NAVY, NAVY PUBLICATIONS AND PRINTINGSERVICE, DETACHMENT OFFICE, OAKLAND, CALIFORNIA,Respondent.DEPARTMENT OF the NAVY, NAVY PUBLICATIONS AND PRINTINGSERVICE, DETACHMENT OFFICE, OAKLAND, CALIFORNIA, Petitioner,v.FEDERAL LABOR RELATIONS AUTHORITY, Respondent.FEDERAL LABOR RELATIONS AUTHORITY, Petitioner,v.U.S. DEPARTMENT OF the NAVY, NAVY POSTGRADUATE SCHOOL,MONTEREY, CALIFORNIA, Respondent.U.S. DEPARTMENT OF the NAVY, NAVY POSTGRADUATE SCHOOL,MONTEREY, CALIFORNIA, Petitioner,v.FEDERAL LABOR RELATIONS AUTHORITY, Respondent.FEDERAL LABOR RELATIONS AUTHORITY, Petitioner,v.U.S. DEPARTMENT OF the NAVY, NAVAL AIR STATION, ALAMEDA,CALIFORNIA, Respondent.U.S. DEPARTMENT OF the NAVY, NAVAL AIR STATION, ALAMEDA,CALIFORNIA, Petitioner,v.FEDERAL LABOR RELATIONS AUTHORITY, Respondent.FEDERAL LABOR RELATIONS AUTHORITY, Petitioner,v.U.S. DEPARTMENT OF the NAVY, NAVAL HOSPITAL, OAKLAND,CALIFORNIA, Respondent.U.S. DEPARTMENT OF the NAVY, NAVAL HOSPITAL, OAKLAND,CALIFORNIA, Petitioner,v.FEDERAL LABOR RELATIONS AUTHORITY, Respondent.FEDERAL LABOR RELATIONS AUTHORITY, Petitioner,v.UNITED STATES DEPARTMENT OF INTERIOR, Respondent.UNITED STATES DEPARTMENT OF INTERIOR, Petitioner,v.FEDERAL LABOR RELATIONS AUTHORITY, Respondent.FEDERAL LABOR RELATIONS AUTHORITY, Petitioner,v.UNITED STATES DEPARTMENT OF LABOR, OFFICE OF the ASSISTANTSECRETARY FOR ADMINISTRATION AND MANAGEMENT, SANFRANCISCO, CALIFORNIA, Respondent.
Nos. 90-70511, 90-70535, 90-70513, 90-70538, 90-70514,90-70539, 90-70515, 90-70540, 90-70516, 90-70541,90-70517, 90-70542, and 90-70679.
United States Court of Appeals,Ninth Circuit.
April 18, 1994.

Pamela P. Johnson, Federal Labor Relations Authority, Washington, DC, for petitioner-respondent.
Lori M. Beranek, U.S. Dept. of Justice, Washington, DC, for respondents-petitioners.
Before FLETCHER, D.W. NELSON, and FERNANDEZ, Circuit Judges.


1
The court grants rehearing and withdraws its opinion, FLRA v. United States Department of Navy, 958 F.2d 1490 (9th Cir.1992).  The petitions for review are dismissed.  Enforcement of the FLRA's orders enjoining federal agencies' refusal to disclose the home addresses of employees is denied in light of the Supreme Court's decision in United States Department of Defense v. FLRA, --- U.S. ----, 114 S. Ct. 1006, 127 L. Ed. 2d 325 (1994).